MEMORANDUM **
Carlos Descalsi-Sanehez, a native and citizen of Peru, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We dismiss the petition for review.
Descalsi-Sanchez’s sole contention is that the IJ refused to allow him to clarify his testimony as to the source of his alleged persecution in Peru. We lack jurisdiction to review this contention because he failed to raise it before the BIA, where he was represented by counsel, and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004); Zara v. Ashcroft, 383 F.3d 927, 930 (9th Cir.2004) (noting that a “petitioner cannot satisfy the exhaustion requirement by making a general challenge to the IJ’s decision, but, rather, must specify which issues form the basis of the appeal”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.